Examiner’s Comment
A telephone call was made to Gurunathan Laxmikanthan, attorney on 08/15/22 and a message was left to request an oral election to the below restriction requirement, but did not result in an election being made.  

Election of Species
          This application contains claims directed to the following patentably distinct species. 
disease (elect one of the following)
Neoplasia (as recited in claim 38)
Systemic inflammation (as recited in claim 39)
Rheumatoid arthritis (as recited in claim 40)
Psoriatic arthritis (as recited in claim 40)
Multiple sclerosis (as recited in claim 41)
Metabolic bone disease (as recited in claim 42)
Adult osteoporosis (as recited in claim 43)
Metabolic bond disease (as recited in claim 45)  (NOTE: this appears to be a duplicate of claim 42)
Diabetes (as recited in claim 46)
Hypertension (as recited in claim 47)
Hyperlipidemia (as recited in claim 48)
        The species are independent or distinct because each represents a unique disease/condition having different symptoms, different courses of action and different outcomes. Further, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims 14-18, 22-23, 26-27, 29-32 and 44 are generic.  Claims 38-43 and 45-48 are subject to species restriction.  NOTE:  it is noted that claims 1-13, 18-21, 24-25, 28 and 34-37 remain withdrawn as being directed to previous non-elected inventions.
There is a search and/or examination burden for the patentably distinct species as set forth above because of the different search terms, different search strategies and possibly different written description or enablement issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641